DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,460,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 11,460,934
1. A touch pad configured to receive input operations by objects including a finger and a stylus, the touch pad comprising:

a touch detection surface that serves as a button and as a position detection region for detecting a position of the stylus; and

an integrated circuit configured to:

detect the position of the stylus on the touch detection surface;

detect a press state of the button; and

stop outputting a button press state value according to an operation state of the stylus.
1. A touch pad configured to receive input operations using objects including a finger and a stylus, the touch pad comprising:

a touch screen including a touch detection surface that serves as a button and as a position detection region for detecting positions of the objects;

an integrated circuit having an object detection function of detecting the positions of the objects on the touch detection surface and a button function of detecting a press state of the button based on a force applied to the touch detection surface;


a button function stop system configured to cause, according to an operation state of the stylus or according to a setting related to an input operation of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function; and

a stylus detection system configured to determine that the stylus is used to perform the input operation,

wherein the button function stop system causes the integrated circuit to stop outputting the button press state value when the stylus detection system determines that the stylus is used to perform the input operation.
16. A computer, comprising:

a touch pad configured to receive input operations by objects including a finger and a stylus, the touch pad including:

a touch detection surface that serves as a button and as a position detection region for detecting a position of the stylus; and

an integrated circuit configured to:

detect the position of the stylus on the touch detection surface;

detect a press state of the button; and

stop outputting a button press state value according to an operation state of the stylus.
15. A computer, comprising:

a touch pad configured to receive input operations using objects including a finger and a stylus, the touch pad including:

a touch screen including a touch detection surface that serves as a button and as a position detection region for detecting positions of the objects,

an integrated circuit having an object detection function of detecting the positions of the objects on the touch detection surface and a button function of detecting a press state of the button based on a force applied to the touch detection surface, and


a button function stop system configured to cause, according to an operation state of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function.
17. A method of controlling operation of a touch pad configured to receive input operations by objects including a finger and a stylus, the method comprising:

providing a touch detection surface that serves as a button and as a position detection region for detecting a position of the stylus;

detecting the position of the stylus on the touch detection surface; detecting a press state of the button; and



stopping outputting a button press state value according to an operation state of the stylus.
16. A non-discrete type touch pad configured to receive input operations using objects including a finger and a stylus, the touch pad comprising:

a touch detection surface that serves as a button and as a position detection region for detecting positions of the objects;

an integrated circuit having an object detection function of detecting the positions of the objects on the touch detection surface and a button function of detecting a press state of the button based on a force applied to the touch detection surface; and

a button function stop system configured to cause, according to an operation state of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2022